EXHIBIT 10.7

 

Form of Employee Non-Qualified Option

 

ORLEANS HOMEBUILDERS, INC.

 

NON-QUALIFIED STOCK OPTION

 

THIS NON-QUALIFIED STOCK OPTION (the “Option”) is granted as of the           
day of                         ,                  by Orleans Homebuilders, Inc.,
a Delaware corporation (the “Company”), to
                                             (the “Optionee”) pursuant to the
Orleans Homebuilders, Inc. 2004 Omnibus Stock Incentive Plan, as amended and
restated (the “Plan”).  All capitalized terms used herein shall have the same
meaning as set forth in the Plan except as otherwise specifically provided or as
may be required by context.  This Option is subject in all regards to the terms,
conditions and limitations set forth in the Plan.

 

W I T N E S S E T H:

 


1.             GRANT.  THE COMPANY HEREBY GRANTS TO THE OPTIONEE AN OPTION TO
PURCHASE ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH ALL OR ANY PART OF AN
AGGREGATE OF                    SHARES (THE “OPTION SHARES”) AT THE PURCHASE
PRICE OF $                     PER SHARE (THE “OPTION PRICE”).  THIS OPTION IS
INTENDED TO BE A NON-QUALIFIED STOCK OPTION WITHIN THE MEANING OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


 


2.             TERM.


 


(A)           GENERAL RULE.  THIS OPTION SHALL BECOME VESTED AND EXERCISABLE
PURSUANT TO THE SCHEDULE SET FORTH BELOW, AND SHALL TERMINATE IN ALL EVENTS AT
5:00 P.M. LOCAL PHILADELPHIA, PENNSYLVANIA TIME TEN YEARS FROM THE DATE HEREOF,
UNLESS SOONER TERMINATED UNDER APPLICABLE PROVISIONS OF THE PLAN.

 


VESTING DATE


 


NUMBER OF SHARES VESTED AND EXERCISABLE


 


 


 


 


 


 


 


 


 

 

Any installment may be exercised in whole or in part, except that this Option
may in no event be exercised with respect to fractional shares.

 


(B)           TERMINATION OF EMPLOYMENT.  SUBJECT TO ANY ACCELERATION PROVIDED
FOR IN EXHIBIT A ATTACHED HERETO, IN THE EVENT THIS OPTION CONTINUES TO BE
EXERCISABLE FOR ANY PERIOD AFTER THE OPTIONEE’S TERMINATION OF EMPLOYMENT
PURSUANT TO APPLICABLE PROVISIONS OF THE PLAN, THIS OPTION SHALL BE EXERCISABLE
DURING SUCH PERIOD ONLY WITH RESPECT TO THE NUMBER OF SHARES AS TO WHICH THE
OPTION WAS EXERCISABLE IMMEDIATELY PRIOR TO THE DATE THE OPTIONEE’S TERMINATION
OF EMPLOYMENT OR SERVICE OCCURRED EVEN THOUGH THE OPTION WOULD HAVE BECOME
VESTED AND EXERCISABLE WITH RESPECT TO ADDITIONAL SHARES HAD THE OPTIONEE
REMAINED EMPLOYED BY THE COMPANY DURING SUCH PERIOD.

 

--------------------------------------------------------------------------------



 


3.             TRANSFERS.  THIS OPTION IS NOT TRANSFERABLE BY THE OPTIONEE
OTHERWISE THAN BY WILL OR PURSUANT TO THE LAWS OF DESCENT AND DISTRIBUTION IN
THE EVENT OF THE OPTIONEE’S DEATH (IN WHICH EVENT THE OPTION MAY BE EXERCISED BY
THE HEIRS OR LEGAL REPRESENTATIVES OF THE OPTIONEE).  THE OPTION MAY BE
EXERCISED DURING THE LIFETIME OF THE OPTIONEE ONLY BY THE OPTIONEE.  ANY ATTEMPT
AT ASSIGNMENT, TRANSFER, PLEDGE OR DISPOSITION OF THE OPTION CONTRARY TO THE
PROVISIONS HEREOF OR THE LEVY OF ANY EXECUTION, ATTACHMENT OR SIMILAR PROCESS
UPON THE OPTION OTHER THAN AS EXPRESSLY PERMITTED IN THIS SECTION 3 SHALL BE
NULL AND VOID AND WITHOUT EFFECT.  ANY EXERCISE OF THE OPTION BY A PERSON OTHER
THAN THE OPTIONEE SHALL BE ACCOMPANIED BY APPROPRIATE PROOFS OF THE RIGHT OF
SUCH PERSON TO EXERCISE THE OPTION.


 


4.             EXERCISE.  THIS OPTION SHALL BE DEEMED TO HAVE BEEN EXERCISED ON
RECEIPT BY THE COMPANY FROM THE OPTIONEE OF WRITTEN NOTICE OF EXERCISE AND
RECEIPT OF PAYMENT IN FULL OF THE OPTION PRICE FOR THE SHARES TO BE PURCHASED
(EITHER IN CASH OR BY SUCH OTHER MEANS AS IS ACCEPTABLE TO THE COMMITTEE).  EACH
NOTICE OF EXERCISE SHALL SPECIFY THE NUMBER OF SHARES TO BE PURCHASED AND,
UNLESS THE SHARES ARE COVERED BY A THEN CURRENT REGISTRATION STATEMENT OR A
NOTIFICATION UNDER REGULATION A UNDER THE SECURITIES ACT, SHALL CONTAIN THE
OPTIONEE’S ACKNOWLEDGMENT THAT (I) SUCH SHARES ARE BEING PURCHASED FOR
INVESTMENT AND NOT FOR DISTRIBUTION OR RESALE (OTHER THAN A DISTRIBUTION OR
RESALE WHICH, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, MAY BE MADE
WITHOUT VIOLATING THE REGISTRATION PROVISIONS OF THE SECURITIES ACT), (II) THE
GRANTEE HAS BEEN ADVISED AND UNDERSTANDS THAT (A) THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND ARE “RESTRICTED SECURITIES” WITHIN THE
MEANING OF RULE 144 UNDER THE SECURITIES ACT AND ARE SUBJECT TO RESTRICTIONS ON
TRANSFER, AND (B) THE COMPANY IS UNDER NO OBLIGATION TO REGISTER THE SHARES
UNDER THE SECURITIES ACT OR TO TAKE ANY ACTION WHICH WOULD MAKE AVAILABLE TO THE
GRANTEE ANY EXEMPTION FROM SUCH REGISTRATION, (III) SUCH SHARES MAY NOT BE
TRANSFERRED WITHOUT COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES
LAWS, AND (IV) AN APPROPRIATE LEGEND REFERRING TO THE FOREGOING RESTRICTIONS ON
TRANSFER AND ANY OTHER RESTRICTIONS IMPOSED UNDER THE GRANT DOCUMENTS MAY BE
ENDORSED ON THE CERTIFICATES.  UNDER THE TERMS OF THE PLAN, AND NOTWITHSTANDING
THE FOREGOING, THE COMPANY IS PERMITTED TO DELAY ISSUANCE OF SHARES PENDING
REGISTRATION UNDER FEDERAL OR STATE SECURITIES LAWS, THE RECEIPT OF AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN APPROPRIATE EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE, THE LISTING OR INCLUSION OF THE SHARES ON ANY
SECURITIES EXCHANGE OR AN AUTOMATED QUOTATION SYSTEM, OR THE CONSENT OR APPROVAL
OF ANY GOVERNMENTAL REGULATORY BODY WHOSE CONSENT OR APPROVAL IS NECESSARY IN
CONNECTION WITH THE ISSUANCE OF SUCH SHARES.


 


5.             MEDIUM OF PAYMENT.  PAYMENT OF THE OPTION PRICE MAY BE MADE
(I) IN CASH, (II) BY CERTIFIED OR CASHIER’S CHECK PAYABLE TO THE ORDER OF THE
COMPANY, OR (III) BY SUCH OTHER MODE OF PAYMENT AS THE COMMITTEE MAY, FROM TIME
TO TIME, APPROVE, INCLUDING PAYMENT THROUGH A BROKER IN ACCORDANCE WITH
PROCEDURES PERMITTED BY RULES OR REGULATIONS OF THE FEDERAL RESERVE BOARD OR
PAYMENT IN SHARES OF THE COMPANY’S COMMON STOCK HELD BY THE GRANTEE FOR MORE
THAN SIX MONTHS BY MEANS OF DELIVERY TO THE COMPANY OF CERTIFICATES REGISTERED
IN THE NAME OF THE OPTIONEE REPRESENTING SHARES OWNED BY THE OPTIONEE, SUBJECT
IN EACH CASE TO SUCH CONDITIONS, LIMITATIONS AND PROHIBITIONS AS THE COMMITTEE
MAY IMPOSE FROM TIME TO TIME.


 


6.             PLAN PROVISIONS; ADMINISTRATION.  THIS OPTION HAS BEEN GRANTED
PURSUANT TO AND IS SUBJECT TO THE TERMS AND PROVISIONS OF THE PLAN.  ALL
QUESTIONS OF INTERPRETATION AND APPLICATION OF THE PLAN AND THIS OPTION SHALL BE
DETERMINED BY THE COMMITTEE.  THE COMMITTEE’S DETERMINATION SHALL BE FINAL,
BINDING AND CONCLUSIVE.


 


7.             NOTICES.  ANY NOTICE TO BE GIVEN TO THE COMPANY SHALL BE IN
WRITING AND SHALL BE ADDRESSED TO THE TREASURER OF THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICE, AND ANY NOTICE TO BE GIVEN TO THE OPTIONEE SHALL BE ADDRESSED
TO THE OPTIONEE AT THE ADDRESS THEN APPEARING ON THE PERSONNEL RECORDS OF THE
COMPANY OR THE AFFILIATE OF THE COMPANY BY WHICH HE OR SHE IS EMPLOYED, OR AT
SUCH OTHER ADDRESS AS EITHER PARTY HEREAFTER MAY DESIGNATE IN WRITING TO THE
OTHER.  EXCEPT AS OTHERWISE SET FORTH HEREIN, ANY SUCH NOTICE SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN, MADE AND RECEIVED ONLY WHEN PERSONALLY DELIVERED, OR ON

 

2

--------------------------------------------------------------------------------


 


THE DAY DELIVERY IS GUARANTEED WHEN TRANSMITTED, ADDRESSED AS AFORESAID, TO A
THIRD PARTY COMPANY OR GOVERNMENTAL ENTITY PROVIDED DELIVERY SERVICES IN THE
ORDINARY COURSE OF BUSINESS, OR TWO DAYS FOLLOWING THE DAY WHEN DEPOSITED IN THE
UNITED STATES MAILS, BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, ADDRESSED AS AFORESAID.  NOTWITHSTANDING THE FOREGOING, ANY
NOTICE OF EXERCISE PURSUANT TO SECTION 4 SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN, MADE OR RECEIVED ONLY UPON ACTUAL RECEIPT BY, OR UPON TENDER OF DELIVERY
TO, THE ADDRESSEE OF SUCH NOTICE.


 


8.             NO COMMITMENT TO RETAIN.  NOTHING HEREIN CONTAINED SHALL AFFECT
THE RIGHT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE THE OPTIONEE’S
EMPLOYMENT, SERVICES, RESPONSIBILITIES, DUTIES, OR AUTHORITY TO REPRESENT THE
COMPANY OR ANY AFFILIATE AT ANY TIME FOR ANY REASON WHATSOEVER.


 


9.             AMENDMENT.  THE COMMITTEE SHALL HAVE THE RIGHT TO AMEND THIS
OPTION, SUBJECT TO THE OPTIONEE’S CONSENT IF SUCH AMENDMENT IS NOT FAVORABLE TO
THE OPTIONEE, EXCEPT THAT THE CONSENT OF THE OPTIONEE SHALL NOT BE REQUIRED FOR
ANY AMENDMENT MADE PURSUANT TO SUBSECTION 9(E)(I)(C) OR SECTION 10 OF THE PLAN.


 


10.           WITHHOLDING OF TAXES.  WHENEVER THE COMPANY PROPOSES OR IS
REQUIRED TO DELIVER OR TRANSFER OPTION SHARES IN CONNECTION WITH THE EXERCISE OF
THIS OPTION, THE COMPANY SHALL HAVE THE RIGHT TO (A) REQUIRE THE RECIPIENT TO
REMIT TO THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ANY FEDERAL, STATE AND/OR
LOCAL WITHHOLDING TAX REQUIREMENTS PRIOR TO THE DELIVERY OR TRANSFER OF ANY
CERTIFICATE OR CERTIFICATES FOR SUCH OPTION SHARES OR (B) TAKE WHATEVER ACTION
IT DEEMS NECESSARY TO PROTECT ITS INTERESTS WITH RESPECT TO TAX LIABILITIES.


 


11.           NOTIFICATION OF COMPANY UPON EARLY DISPOSITION OF OPTION SHARES. 
IF, FOLLOWING THE EXERCISE OF THIS OPTION IN WHOLE OR IN PART, THE OPTIONEE
DISPOSES OF ANY OPTION SHARES WITHIN TWO YEARS FROM THE DATE OF GRANT OF THIS
OPTION OR WITHIN ONE YEAR AFTER THE TRANSFER OF THE OPTION SHARES TO THE
OPTIONEE, THE OPTIONEE SHALL GIVE NOTICE IN WRITING TO THE COMMITTEE OF SUCH
DISPOSITION AND SHALL PROVIDE THE COMMITTEE WITH SUCH OTHER INFORMATION AS THE
COMMITTEE MAY REASONABLY REQUEST.


 

IN WITNESS WHEREOF, the Company has granted this Option as of the day and year
first above written.

 

 

 

ORLEANS HOMEBUILDERS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee

 

3

--------------------------------------------------------------------------------